Ingraham, J. (dissenting):
I concur with the presiding justice, except as to the competency' of the evidence in regard to what is called the “ permanent injury to the eye.” The complaint- alleges that “ by reason of the said collision and negligence of the defendant, plaintiff has sustained severe bruises and wounds to his head, right hip, left arm, back and other parts of his body; that his sjpine has-been injured and brain has been injured, and that he is informed and believes that thereby he has sustained other severe internal injuries.” The evidence objected to and which is held to be incompetent occurs in the testimony of-Dr. Elebash,- who examined the plaintiff shortly before the trial. He testified without objection that on that examination “ I found that the plaintiff had trouble with his eyesight; found that he had twitching of the eyeballs; found that he had some symptoms of paralysis and some sensitiveness over different regions of his scalp ; found that he had a tremulous tongue; found that he had disordered urinary apparatus, and difficulty in walking and reading; I think that is about all.” The doctor was then asked : “ What test did you put him to to find these different things i A. I tested-his sight.” This was objected to by counsel for the defendant as incompetent, immaterial and irrelevant. The plaintiff’s counsel stating : “ I wish to show that the examination is of such a thorough character that it is entitled to credit,” the objection was over'ruled, and the-defendant excepted. - The doctor was then asked: “ Q. With regard to the acuity of vision, what did you find in that respect;, that is to say, was there any deficiency ? A. I found that liis left eye was deficient two lines on the test card; that is, I mean *373by that —,” when an objection was" interposed by the defendant, “ as not pleaded,” which was overruled, the defendant excepting. The witness then continued : “ I mean by that that he could see a line of letters forty feet away which he should see at twenty feet away; with his left eye he saw a line of letters forty feet away which should be seen twenty feet away. With his right eye he saw the same line twenty feet, showing the difference between the two.” He further testified that the sense of eyesight is supplied from the brain, through the optic nerve, and has direct connection with the brain. The witness was then asked a hypothetical question which, after reciting the facts alleged to have been proved, continued: “Would you say that the blow received on the 31st of March, 1897, would be a sufficient cause for the conditions that yon have testified that you found the plaintiff in % ” The witness answered : “ I think that the blow furnished sufficient cause for the conditions stated.” The witness was then asked-: “ How would you describe the. condition you found the plaintiff in — what was he suffering from % ” The witness answered, without objection : “He is suffering now from partial atrophy of the optic nerve; he is suffering also from a congestion of the covering of the brain called pacliy-meningitis. Q. The trouble with the optic nerve, from what did that proceed ? A. The trouble with the optic nerve proceeds, probably, from a slight effusion in the base of the brain following the injury; ” and this question being repeated, after an objection by the defendant as not pleaded, the witness stated: “ I should say that the trouble with the optic nerve came from effusion on the floor of the fourth ventricle, or in the base of the brain subsequent to the injury. What I have stated constitutes an injury to the brain. The optic nerve is the brain, is part of the brain. * * * The twitching of the eyeballs, the technical term of that is mystagmus. That interferes very materially with the patient’s ability to read.” The complaint having alleged that the' brain and spinal cord of the plaintiff were affected, it was certainly competent for the plaintiff to-prove any symptom which, indicated an injury to the brain. The physician described an injury to the optic nerve which was produced by an injury to the brain which was the result of the accident, and testified that the condition of the eye was a symptom of the' condition of the brain; that the cause of these special abnormal conditions *374which. he described was the injury, to the brain. If this injury to the . brain was a result of the accident, the plaintiff was entitled-to recover the damages sustained by him in consequence of such injury to the brain.' It may be, although there is no evidence in the- case to that effect, that the brain could be injured without the sight being affected. It may also be that the sight could be affected without injury to the .brain, but evidence was admissible to show that the condition of the eyesight, as described by this physician, 'was the result of. an injury to the brain, and it was for such an injury to the brain that the plaintiff was entitled to recover. It. certainly cannot be' necessary to allege in a complaint every, one of the symptoms or conditions which result from an injury to a certain organ of the body to justify' a witness in giving evidence as to those symptoms from which' he draws the conclusion that the organ alleged to have been injured was, in fact, injured as the result of an accident. There is no complaint, here that the court, in submitting this question to the jury, allowed them to include in the verdict damages sustained by the plaintiff in consequence of an injury to the eye as disconnected from the injury to the brain, which,'under the pleadings, was the injury for which the plaintiff was entitled to recover, and I do not think that this judgment should be reversed, because the witness,. to make his evidence intelligible, described to the jury the symptoms that he discovered as indicating an injury to the brain by the accident. The case of Kleiner v. Third Ave. R. R. Co. (162 N. Y. 193), which is relied upon by the appellant, does not, it seems to me, sustain his. contention. In that case the complaint alleged injury to various specific organs of the body. On the trial the. plaintiff was allowed to show injuries to other organs not specified ; to show that her heart was affected; that the dorsal muscle on the right.side was paralyzed and that she had trouble with her menstruation,- suffered from vertigo and had a curvature of the spine. She was there allowed to show that she sustained injuries to specific organs of the body which were not alluded to in the complaint and which had no relation to any of the organs that the complaint alleged were injured. Such a condition does not exist' in the case now under consideration. The plaintiff in this case alleges an injury to the brain, and as a symptom resulting from an injury to the brain the doctor describes a condition of the eye. Undoubtedly, under *375the complaint in this action, the plaintiff would not have, been allowed to prove and recover for a diseased heart, liver or kidney ;. but no evidence of a disease of an entirely distinct organ "was allowed. -In the Kleiner case the evidence was offered as a dis- • tinct element of damage different from that alleged in the complaint, where the record- disclosedz that defendant claimed it was surprised at the reception of such proof as an element of damage. No such question was presented in this case. There was here described certain symptoms which followed from and were caused by an injury to the brain which was pleaded as a result of the accident, these ' symptoms affecting the eye and other organs of the .body. Certainly upon all the principles which have been applied in cases of . this kind, such evidence was competent.
I think, therefore, the judgment should be affirmed.
Judgment and order reversed, new trial Ordered, costs to appellant to abide event.